Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2021 is entered. Claims are cancelled; claim 9 is amended; and claims 17-18 have been added.  Therefore, claims 9-18 are currently pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b), as well as, under 35 USC 102 (a)(1).
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (U.S. Publication 2016/0059350), hereinafter Schoenleber, in view of Lessmuller et al. (U.S. Publication 2015/0338210), hereinafter Lessmuller.
Regarding claim 9, Schoenleber discloses a method for machining a workpiece using a laser beam (para. 0002; “invention relates to a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus by means of which workpieces can be welded, cut or otherwise machined.”) (See Figures 1-2; machining head 14; workpiece 24-para. 0061), comprising: 

    PNG
    media_image1.png
    483
    435
    media_image1.png
    Greyscale

providing a machining head (Fig. 2; machining head 24) with a housing (Fig. 2; housing 30; para. 0067) having an opening (Fig. 2; opening 55 in nozzle 56-para. 0069) for emitting said laser beam (Fig. 2; laser beam 21 generated from laser beam source 18-para. 0064) from said machining head (14) (laser beam 21 is focused at focal spot 22 for machining workpiece 24) and at least one reflective reference (Fig. 2; reflective annular face 80-para. 0082) for reflecting an optical measurement beam (measuring beam 65) (Fig. 2 and paragraph 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (para. 0082; “reflective annular face 80 is inclined such that the measuring light 65 incident thereon, which in FIG. 2 is highlighted in bold, is reflected into itself, as indicated by the double arrows.”) (para. 0083; “Since the position of the reflective annular face 80 does not alter, the portion of the measuring light 65 that is reflected by it thus directly measures the optical path length differences that are caused by pressure fluctuations in the interior 61. In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 Fig. 2 and paragraph 0082; 80 is “located at the lower end of the nozzle 56, in the bore 58…being in immediate proximity to the opening 55); 

    PNG
    media_image2.png
    242
    303
    media_image2.png
    Greyscale

directing the optical measurement beam (65) partially through said opening onto said workpiece (24) and partially onto said reflective reference (80) (paragraphs 0082-0083), said optical measurement beam being at least partially parallel to said laser beam (as shown above); and 
determining a distance between said machining head and said workpiece based on a first reflection (beam 65B is the portion of beam 65 reflected by the reflective surface 80) of said optical measurement beam (65) from 80) and on a second reflection (beam 65A is the portion of beam 65 reflected by the workpiece) of said optical measurement beam (65) from said workpiece (24) (“In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b”) (para. 0064; “To ensure that the focal spot 22 is always optimally positioned in relation to the workpiece 24, the machining head 14 has an integrated optical coherence tomograph 26, which continuously measures the distance between the machining head 14 and the workpiece 24, in proximity to the focal spot 22.”) (para. 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (See also paragraphs 0078, as well as, Fig. 4 and paragraphs 0087-0087; detailing using beams 65A/B, along with coherence tomograph 26 to determine the distance between machine head 14 and workpiece 24).
Schoenleber teaches substantially the claimed invention except for determining a distance to a machining ground and/or a machining depth based on said first reflection (A) and a third reflection (C) from a machining point of said laser beam.
Lessmuller teaches that it is known in the art of machining a workpiece using a laser beam (para. 0001; “…invention relates to a measuring device for acquiring surface data and/or interfaces of a workpiece to be processed by a laser processing device. The laser processing device comprises a laser source and a processing head which is configured to provide at least one high-energy processing beam, in particular a laser beam. The laser source and the processing head are interconnected by an optical fibre. The measuring device comprises a scanning device configured as an optical coherence tomograph (Optical Coherence Tomography, OCT) for surface scanning and/or interface scanning of the workpiece.”) (para. 0009; “It is the object of the invention to provide a measuring system for acquiring surface data and/or interface data of a workpiece to be processed by a laser processing device which can be integrated simply, optionally also retrospectively, into the laser processing device.”) (Figure 1, reproduced below for clarity.  See also Figure 2) 

    PNG
    media_image3.png
    580
    834
    media_image3.png
    Greyscale

to determine a distance between said machining head (10/20) and said workpiece (45) based on a first reflection of said optical measurement beam from said at least one reflective reference and on a second reflection of said optical measurement beam from said workpiece (para. 0044; “As a result of interaction of the light coupled into the reference arm 59 with the reflection beam reflected back from the workpiece 45, interference of the two light beams takes place, i.e. a superposition of the light waves, behind the beam conductor 51. The incident light intensity can be determined by the detector 54 as a function of the wavelength, which is connected to an evaluation circuit not shown in detail. Knowing the respectively instantaneously present length of the reference arm 59 and the wavelength-dependent light intensity present at the detector, it is possible to determine the distance between the optical coherence tomograph (i.e. the scanning device 50) and the surface of the workpiece 45 so that with suitable 
Lessmuller further teaches determining a distance to a machining ground and/or a machining depth based on said first reflection and a third reflection from a machining point of said laser beam (para. 0044; “…it is possible to determine the distance between the optical coherence tomograph (i.e. the scanning device 50) and the surface of the workpiece 45 so that with suitable guidance of the measuring beam 58, a profile of the surface of the workpiece 45 or the depth of penetration of the processing laser in the workpiece can be determined.”) (See also paragraph 0015-“The second beam bundle is guided onto the surface of a workpiece to be measured and there is at least partially reflected again in the direction of the coherence tomograph. The reflected light is also imaged on the detector in the coherence tomograph and there results in interference with the first beam bundle. Information on the length difference between measuring arm and reference arm can be obtained from the measurement signal produced by the detector. From this information on the surface and/or the interface of the workpiece and from this in turn the surface, edges, keyhole depth, processing error etc. can be determined.”) (para. 0049; “The measuring beam in the measuring arm 58 and the high-energy processing beam 31 can be deflected with the aid of the pivotable scanner mirror 24 in one or more directions in order to enable a flat scanning or processing of the surface of the workpiece 45. In order to hereby take into account a length variation produced in the measuring arm 58, an automatic adaptation of the length in the reference arm 59 takes place in the manner described above. This structure can be used to determine the processing position at the processing site 46 of the workpiece 45 
The advantage of combining the teachings of Lessmuller is that in doing so would provide a means for determining the depth of penetration of the processing laser, where such depth can be monitored and regulated, thereby providing accurate control over the penetration depth (para. 0049).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber with Lessmuller, by adding to the determining a distance step of Schoenleber, with the teachings of Lessmuller, in order to provide a means for determining the depth of penetration of the processing laser, where such depth can be monitored and regulated, thereby providing accurate control over the penetration depth (para. 0049).
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation.
Schoenleber further teaches wherein the step of determining the distance comprises determining said distance between an end portion of said machining head and saidApplication No. 16/622,4534 Docket No.: 47PREC-TE10602PA Reply to Office Action of May 27, 2021workpiece (para. 0074; continuously measure the distance of the workpiece 24 in relation to the machining head 14 during operation) while taking into account a known offset between said reflective reference and said end portion of said machining head including said opening (See citations in claim 9 above) (Fig. 4 and paragraphs 0083-0087).  
Regarding claim 11, the primary combination, as applied to claim 9, teaches each claimed limitation.

    PNG
    media_image2.png
    242
    303
    media_image2.png
    Greyscale

Schoenleber further teaches wherein said reflective reference (80) is disposed within the housing (30) and/or adjacent to said opening (55) (see citations in claim 9 above).
Regarding claim 12, the primary combination, as applied to claim 9, teaches each claimed limitation.

    PNG
    media_image1.png
    483
    435
    media_image1.png
    Greyscale

Schoenleber further teaches wherein said optical measurement beam (65) is coaxial with said laser beam (21) through said opening (see citations in claim 9 above).  
Regarding claim 14, the primary combination, as applied to claim 9, teaches each claimed limitation.
Schoenleber further teaches wherein the step of determining the distance comprises determining the distance using an optical coherence tomograph (coherence tomograph 26) (see citations in claim 9 above).
Regarding claim 16, the primary combination, as applied to claim 9, teaches each claimed limitation.
65) comprises two or more partial beams (65A and 65B), the method further comprising directing at least a first partial beam to said reflective reference and directing at least a second partial beam to said opening (see citations in claim 9 above).
Regarding claim 17, Schoenleber discloses a method for machining a workpiece using a laser beam (para. 0002; “invention relates to a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus by means of which workpieces can be welded, cut or otherwise machined.”) (See Figures 1-2; machining head 14; workpiece 24-para. 0061), comprising: 

    PNG
    media_image1.png
    483
    435
    media_image1.png
    Greyscale

providing a machining head (Fig. 2; machining head 24) with a housing (Fig. 2; housing 30; para. 0067) having an opening (Fig. 2; opening 55 in nozzle 56-para. 0069) for emitting said laser beam (Fig. 2; laser beam 21 generated from laser beam source 18-para. 0064) from said machining head (14) (laser beam 21 is focused at focal spot 22 for machining workpiece 24) and at least one reflective reference (Fig. 2; reflective annular face 80-para. 0082) for reflecting an optical measurement beam (measuring beam 65) (Fig. 2 and paragraph 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (para. 0082; “reflective annular face 80 is inclined such that the measuring light 65 incident thereon, which in FIG. 2 is highlighted in bold, is reflected into itself, as indicated by the double arrows.”) (para. 0083; “Since the position of the reflective annular face 80 does not alter, the portion of the measuring light 65 that is reflected by it thus directly measures the optical path length differences that are caused by pressure fluctuations in the interior 61. In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 

    PNG
    media_image2.png
    242
    303
    media_image2.png
    Greyscale

directing the optical measurement beam (65) partially through said opening onto said workpiece (24) and partially onto said reflective reference (80) (paragraphs 0082-0083), said optical measurement beam being at least partially parallel to said laser beam (as shown above); and 
determining a distance between said machining head and said workpiece based on a first reflection (beam 65B is the portion of beam 65 reflected by the reflective surface 80) of said optical measurement beam (65) from said at least one reflective reference (80) and on a second reflection (beam 65A is the portion of beam 65 reflected by the workpiece) of said optical measurement beam (65) from said workpiece (24) (“In order to See also paragraphs 0078, as well as, Fig. 4 and paragraphs 0087-0087; detailing using beams 65A/B, along with coherence tomograph 26 to determine the distance between machine head 14 and workpiece 24),

    PNG
    media_image2.png
    242
    303
    media_image2.png
    Greyscale

wherein the at least one reflective reference (80) is oriented such that the first reflection (65B) of said optical measurement beam and the optical measurement beam (65) are coaxial (as shown in Figure 2).
Schoenleber teaches substantially the claimed invention except for determining a distance to a machining ground and/or a machining depth based on said first reflection (A) and a third reflection (C) from a machining point of said laser beam.
Lessmuller teaches that it is known in the art of machining a workpiece using a laser beam (para. 0001; “…invention relates to a measuring device for acquiring surface data and/or interfaces of a workpiece to be processed by a laser processing device. The laser processing device comprises a laser source and a processing head which is configured to provide at least one high-energy processing beam, in particular a laser beam. The laser source and the processing head are interconnected by an optical fibre. The measuring device comprises a scanning device configured as an optical coherence tomograph (Optical Coherence Tomography, OCT) for surface scanning and/or interface scanning of the workpiece.”) (para. 0009; “It is the object of the invention to Figure 1, reproduced below for clarity.  See also Figure 2) 

    PNG
    media_image3.png
    580
    834
    media_image3.png
    Greyscale

to determine a distance between said machining head (10/20) and said workpiece (45) based on a first reflection of said optical measurement beam from said at least one reflective reference and on a second reflection of said optical measurement beam from said workpiece (para. 0044; “As a result of interaction of the light coupled into the reference arm 59 with the reflection beam reflected back from the workpiece 45, interference of the two light beams takes place, i.e. a superposition of the light waves, behind the beam conductor 51. The incident light intensity can be determined by the detector 54 as a function of the wavelength, which is connected to an evaluation circuit not shown in detail. Knowing the respectively instantaneously present length of the 
Lessmuller further teaches determining a distance to a machining ground and/or a machining depth based on said first reflection and a third reflection from a machining point of said laser beam (para. 0044; “…it is possible to determine the distance between the optical coherence tomograph (i.e. the scanning device 50) and the surface of the workpiece 45 so that with suitable guidance of the measuring beam 58, a profile of the surface of the workpiece 45 or the depth of penetration of the processing laser in the workpiece can be determined.”) (See also paragraph 0015-“The second beam bundle is guided onto the surface of a workpiece to be measured and there is at least partially reflected again in the direction of the coherence tomograph. The reflected light is also imaged on the detector in the coherence tomograph and there results in interference with the first beam bundle. Information on the length difference between measuring arm and reference arm can be obtained from the measurement signal produced by the detector. From this information on the surface and/or the interface of the workpiece and from this in turn the surface, edges, keyhole depth, processing error etc. can be determined.”) (para. 0049; “The measuring beam in the measuring arm 58 and the high-energy processing beam 31 can be deflected with the aid of the pivotable scanner mirror 24 in one or more directions in order to enable a flat scanning or processing of the surface of the workpiece 45. In order to hereby take into account a length variation 
The advantage of combining the teachings of Lessmuller is that in doing so would provide a means for determining the depth of penetration of the processing laser, where such depth can be monitored and regulated, thereby providing accurate control over the penetration depth (para. 0049).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber with Lessmuller, by adding to the determining a distance step of Schoenleber, with the teachings of Lessmuller, in order to provide a means for determining the depth of penetration of the processing laser, where such depth can be monitored and regulated, thereby providing accurate control over the penetration depth (para. 0049).
Regarding claim 18, Schoenleber discloses a method for machining a workpiece using a laser beam (para. 0002; “invention relates to a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus by means of which workpieces can be welded, cut or otherwise machined.”) (See Figures 1-2; machining head 14; workpiece 24-para. 0061), comprising: 

    PNG
    media_image1.png
    483
    435
    media_image1.png
    Greyscale

providing a machining head (Fig. 2; machining head 24) with a housing (Fig. 2; housing 30; para. 0067) having an opening (Fig. 2; opening 55 in nozzle 56-para. 0069) for emitting said laser beam (Fig. 2; laser beam 21 generated from laser beam source 18-para. 0064) from said machining head (14) (laser beam 21 is focused at focal spot 22 for machining workpiece 24) and at least one reflective reference (Fig. 2; reflective annular face 80-para. 0082) for reflecting an optical measurement beam (measuring beam 65) (Fig. 2 and paragraph 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (para. 0082; “reflective annular face 80 is inclined such that the measuring light 65 incident thereon, which in FIG. 2 is highlighted in bold, is reflected into itself, as indicated by the double arrows.”) (para. 0083; “Since the position of the reflective annular face 80 does not alter, the portion of the measuring light 65 that is reflected by it thus directly measures the optical path length differences that are caused by pressure fluctuations in the interior 61. In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 55) (Fig. 2 and paragraph 0082; 80 is “located at the lower end of the nozzle 56, in the bore 58…being in immediate proximity to the opening 55); 

    PNG
    media_image2.png
    242
    303
    media_image2.png
    Greyscale

directing the optical measurement beam (65) partially through said opening onto said workpiece (24) and partially onto said reflective reference (80) (paragraphs 0082-0083), said optical measurement beam being at least partially parallel to said laser beam (as shown above); and 
determining a distance between said machining head and said workpiece based on a first reflection (beam 65B is the portion of beam 65 reflected by the reflective surface 80) of said optical measurement beam (65) from 80) and on a second reflection (beam 65A is the portion of beam 65 reflected by the workpiece) of said optical measurement beam (65) from said workpiece (24) (“In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b”) (para. 0064; “To ensure that the focal spot 22 is always optimally positioned in relation to the workpiece 24, the machining head 14 has an integrated optical coherence tomograph 26, which continuously measures the distance between the machining head 14 and the workpiece 24, in proximity to the focal spot 22.”) (para. 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (See also paragraphs 0078, as well as, Fig. 4 and paragraphs 0087-0087; detailing using beams 65A/B, along with coherence tomograph 26 to determine the distance between machine head 14 and workpiece 24).
Schoenleber teaches substantially the claimed invention except for determining a distance to a machining ground and/or a machining depth based on said first reflection (A) and a third reflection (C) from a machining point of said laser beam.
Lessmuller teaches that it is known in the art of machining a workpiece using a laser beam (para. 0001; “…invention relates to a measuring device for acquiring surface data and/or interfaces of a workpiece to be processed by a laser processing device. The laser processing device comprises a laser source and a processing head which is configured to provide at least one high-energy processing beam, in particular a laser beam. The laser source and the processing head are interconnected by an optical fibre. The measuring device comprises a scanning device configured as an optical coherence tomograph (Optical Coherence Tomography, OCT) for surface scanning and/or interface scanning of the workpiece.”) (para. 0009; “It is the object of the invention to provide a measuring system for acquiring surface data and/or interface data of a workpiece to be processed by a laser processing device which can be integrated simply, optionally also retrospectively, into the laser processing device.”) (Figure 1, reproduced below for clarity.  See also Figure 2) 

    PNG
    media_image3.png
    580
    834
    media_image3.png
    Greyscale

to determine a distance between said machining head (10/20) and said workpiece (45) based on a first reflection of said optical measurement beam from said at least one reflective reference and on a second reflection of said optical measurement beam from said workpiece (para. 0044; “As a result of interaction of the light coupled into the reference arm 59 with the reflection beam reflected back from the workpiece 45, interference of the two light beams takes place, i.e. a superposition of the light waves, behind the beam conductor 51. The incident light intensity can be determined by the detector 54 as a function of the wavelength, which is connected to an evaluation circuit not shown in detail. Knowing the respectively instantaneously present length of the reference arm 59 and the wavelength-dependent light intensity present at the detector, it is possible to determine the distance between the optical coherence tomograph (i.e. the scanning device 50) and the surface of the workpiece 45 so that with suitable 
Lessmuller further teaches determining a distance to a machining ground and/or a machining depth based on said first reflection and a third reflection from a machining point of said laser beam (para. 0044; “…it is possible to determine the distance between the optical coherence tomograph (i.e. the scanning device 50) and the surface of the workpiece 45 so that with suitable guidance of the measuring beam 58, a profile of the surface of the workpiece 45 or the depth of penetration of the processing laser in the workpiece can be determined.”) (See also paragraph 0015-“The second beam bundle is guided onto the surface of a workpiece to be measured and there is at least partially reflected again in the direction of the coherence tomograph. The reflected light is also imaged on the detector in the coherence tomograph and there results in interference with the first beam bundle. Information on the length difference between measuring arm and reference arm can be obtained from the measurement signal produced by the detector. From this information on the surface and/or the interface of the workpiece and from this in turn the surface, edges, keyhole depth, processing error etc. can be determined.”) (para. 0049; “The measuring beam in the measuring arm 58 and the high-energy processing beam 31 can be deflected with the aid of the pivotable scanner mirror 24 in one or more directions in order to enable a flat scanning or processing of the surface of the workpiece 45. In order to hereby take into account a length variation produced in the measuring arm 58, an automatic adaptation of the length in the reference arm 59 takes place in the manner described above. This structure can be used to determine the processing position at the processing site 46 of the workpiece 45 
The advantage of combining the teachings of Lessmuller is that in doing so would provide a means for determining the depth of penetration of the processing laser, where such depth can be monitored and regulated, thereby providing accurate control over the penetration depth (para. 0049).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber with Lessmuller, by adding to the determining a distance step of Schoenleber, with the teachings of Lessmuller, in order to provide a means for determining the depth of penetration of the processing laser, where such depth can be monitored and regulated, thereby providing accurate control over the penetration depth (para. 0049).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (U.S. Publication 2016/0059350), hereinafter Schoenleber, in view of Lessmuller et al. (U.S. Publication 2015/0338210), hereinafter Lessmuller, and in further view of Webster (U.S. Publication 2016/0039045).
Regarding claim 16, the primary combination, as applied in claim 9, teaches each claimed limitation including the optical measurement beam being directed to the reflective reference and to the opening (as detailed in claim 9, above). The primary combination is silent on the optical measurement beam being a continuous measurement beam having a circular diameter greater than a diameter of said opening 
Webster teaches that it is known in the art of laser machining devices using interferometry to measure materials (para. 0001) (Figure 2 shows machining head 28 having a laser source 17 and imaging system 21) (para. 0037 and 0142 discloses using optical coherence tomography as the imaging system) (Figure 1 and paragraph 0029 discloses using a plurality of imaging beams 20, which are used to generate measurements) for an optical measurement beam (20) being a continuous measurement beam (para. 0092; “The imaging beams are used to measure, either on a one time basis, once per workpiece basis, over a period of time, at regular or pre-set intervals, continuously, or substantially continuously, one or a combination of two or more keyhole features or parameters.”) having a circular diameter (paragraphs 0066-0070 and 0198) greater than a diameter of an opening of the housing (the opening of the housing of machine head 28 is considered to correspond to the region defined by 18) (para. 0028 discloses that the phase change region, PCR, comprises region 32, 30, and 34) (paragraphs 0068-0070; “…imaging light applied to at least one of the plurality of imaging beam positions is focused to a diameter that is larger than the diameter of the laser beam…,” “…imaging light applied to at least one of the plurality of imaging beam positions is focused to a diameter that encompasses the PCR…,” and “…imaging light applied to at least one of the plurality of imaging beam positions is focused to a diameter that is larger than the PCR…,” respectively) in order to simultaneously obtain the first, second, and third reflection (A, B, C) (para. 0036).  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761